
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 523
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Mr. Lipinski (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Reed, Ms. Bordallo, Mr.
			 Jones, Mr. Manzullo,
			 Mr. Baca, Mr. Towns, Mr.
			 Holt, Ms. Kaptur,
			 Mr. Holden,
			 Mr. Gingrey of Georgia,
			 Mr. Grijalva,
			 Mr. Tiberi,
			 Mr. Murphy of Pennsylvania,
			 Mr. Wilson of South Carolina,
			 Mr. Higgins,
			 Mr. Davis of Illinois,
			 Mr. Donnelly of Indiana,
			 Mr. Barletta,
			 Mr. Fitzpatrick,
			 Mr. Quigley,
			 Mr. Kildee,
			 Ms. McCollum,
			 Mr. Ruppersberger,
			 Mr. Yarmuth,
			 Mr. Courtney,
			 Mr. Calvert,
			 Ms. DeLauro,
			 Mr. Forbes,
			 Mr. Kelly,
			 Mr. Costello,
			 Mr. McCaul,
			 Mr. Payne,
			 Mr. Ryan of Ohio,
			 Mr. Neal, Mr. Wolf, Mr.
			 Akin, Mr. McCotter,
			 Mr. Austria,
			 Mr. Michaud,
			 Mr. Sablan,
			 Mr. Gonzalez,
			 Mr. Grimm, and
			 Ms. Eshoo) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Supporting the contributions of Catholic
		  schools.
	
	
		Whereas Catholic schools in the United States are
			 internationally acclaimed for their academic excellence, and provide students
			 with more than an exceptional scholastic education;
		Whereas Catholic schools instill a broad, values-added
			 education emphasizing the lifelong development of moral, intellectual,
			 physical, and social values in young people in the United States;
		Whereas Catholic schools provide a high level of service
			 to the Nation by providing a diverse student population from all regions of the
			 country and all socio-economic backgrounds, with more than 30 percent of
			 students from minority backgrounds and nearly 15 percent non-Catholic, a strong
			 academic and moral foundation;
		Whereas Catholic schools are an affordable option for
			 parents, particularly in underserved urban areas;
		Whereas Catholic schools produce students strongly
			 dedicated to their faith, values, families, and communities by providing an
			 intellectually stimulating environment rich in spiritual, character, and moral
			 development;
		Whereas Catholic schools are committed to community
			 service, producing graduates who hold helping others as one of
			 their core values;
		Whereas the total Catholic school student enrollment for
			 the 2010–2011 academic year was over 2,000,000 and the student-teacher ratio
			 was 13.6 to 1;
		Whereas the Catholic high school graduation rate is 99
			 percent, with nearly 85 percent of graduates attending 4-year colleges;
		Whereas in the 1972 pastoral message concerning Catholic
			 education, the National Conference of Catholic Bishops stated, Education
			 is one of the most important ways by which the Church fulfills its commitment
			 to the dignity of the person and building of community. Community is central to
			 education ministry, both as a necessary condition and an ardently desired goal.
			 The educational efforts of the Church, therefore, must be directed to forming
			 persons-in-community; for the education of the individual Christian is
			 important not only to his solitary destiny, but also the destinies of the many
			 communities in which he lives.;
		Whereas the week of January 29, 2012, to February 5, 2012,
			 has been designated as National Catholic Schools Week by the National Catholic
			 Educational Association and the United States Conference of Catholic Bishops;
			 and
		Whereas the theme for National Catholic Schools Week 2012
			 is Catholic Schools: Faith. Academics. Service.: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals of National Catholic
			 Schools Week, an event cosponsored by the National Catholic Educational
			 Association and the United States Conference of Catholic Bishops and
			 established to recognize the vital contributions of the thousands of Catholic
			 elementary and secondary schools in the United States;
			(2)applauds the
			 National Catholic Educational Association and the United States Conference of
			 Catholic Bishops on their selection of a theme that all can celebrate;
			 and
			(3)supports the
			 continued dedication of catholic schools, students, parents, and teachers
			 across the United States toward academic excellence, and supports the key role
			 they play in promoting and ensuring a brighter, stronger future for the
			 Nation.
			
